Citation Nr: 1749342	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  12-33 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus with erectile dysfunction.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a November 2010 rating decision, by the Jackson, Mississippi, Regional Office (RO), which granted service connection for type II diabetes mellitus rated as 20 percent disabling.  The Veteran perfected a timely appeal of the rating assigned for his diabetes mellitus.  By a rating action in January 2013, the RO combined the evaluation of noncompensable diabetic complication of erectile dysfunction with the evaluation of type II diabetes mellitus.  

In March 2015, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in November 2015.  


FINDINGS OF FACT

1.  The Veteran's service-connected diabetes mellitus has required the use of oral hypoglycemic agents and restricted diet; however, he does not require treatment with insulin and/or regulation of activities.  There have not been episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or twice a month visits to a diabetic care provider.  

2.  The Veteran has been diagnosed with erectile dysfunction, a complication of his service-connected diabetes mellitus; however, such is not compensable and is thus evaluated as part of the diabetic process.  He is in receipt of special monthly compensation for loss of use of a creative organ.  



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.10, 4.119, Diagnostic Code 7913 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran maintains that he is entitled to a rating in excess of 20 percent for his type II diabetes mellitus.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's diabetes has been rated under VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.119, Diagnostic Code 7913.  According to Diagnostic Code 7913, a 20 percent rating is warranted where the diabetes requires insulin and a restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

As the Veteran' type II diabetes mellitus is currently rated 20 percent throughout the period on appeal, the question is whether, along with a restricted diet, his diabetes requires the use of insulin and regulation of activities.  

Historically, the Veteran's claim of entitlement to service connection for diabetes mellitus (VA Form 21-4138) was received in June 2009.  Submitted in support of the claim were VA progress notes dated from April 2009 to June 2009, which show that the Veteran was diagnosed with diabetes during a primary care visit in June 2009.  

In conjunction with his claim, the Veteran was afforded a VA examination in August 2009.  The Veteran reported being diagnosed with diabetes a few months prior to his visit; he complained of increased thirst.  There was no history of polyuria, hypoglycemic episodes, ketoacidosis, and no periods of hospitalizations relating to ketoacidosis, hypoglycemia or diabetes.  He had no current symptoms of diabetes.  He was not on a diet and was not taking any medications for diabetes.  The Veteran reported doing some exercises two to three days a week for 35 to 40 minutes.  The diagnosis was prediabetes.  The examiner noted that the Veteran had no restrictions or regulations of his activities due to any problems with his prediabetes.  He was independent in his ADLs; his prediabetes caused no functional impairment in his employability.  

VA progress notes dated from May 2009 to December 2009 show that the Veteran received follow up evaluation and treatment for his diabetes mellitus; his treatment consisted solely of oral medication.  

In an addendum to the August 2009 examination, dated in October 2010, the examiner noted that the Veteran did not meet the criteria based on blood glucose readings as his glucose was 104 on that day.  The examiner stated that he minimally met the diagnostic criteria with a hemoglobin A1C of 6.5.  The examiner further stated that, on review of the Veteran's lab results, he minimally met the requirement for the diagnosis of diabetes mellitus on September 11, 2009.  Therefore, the diagnosis was type 2 diabetes mellitus, oral agent controlled.  

A DBQ examination was conducted in July 2012.  At that time, it was noted that the Veteran's diabetes mellitus was managed by restricted diet and oral hypoglycemic agent.  The Veteran did not require regulation of activities as part of the medical management of his diabetes mellitus.  It was noted that the Veteran had not had any episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past 12 months.  The Veteran indicated that he had not had any progressive loss of strength attributable to diabetes mellitus.  The Veteran does not have diabetic peripheral neuropathy, diabetic retinopathy, diabetic nephropathy or renal dysfunction caused by diabetes mellitus.  The Veteran has erectile dysfunction that is at least as likely as not due to diabetes mellitus.  The pertinent diagnosis was diabetes mellitus, type II.  

On the occasion of another DBQ examination in October 2014, it was noted that the Veteran's type II diabetes mellitus was being managed by restricted diet and oral hypoglycemic medication.  The Veteran did not require regulation of his activities as part of medical management of his diabetes mellitus.  It was noted that the Veteran had not had any episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past 12 months.  The Veteran indicated that he had not had any progressive loss of strength attributable to diabetes mellitus.  It was noted that the Veteran has diabetic peripheral neuropathy as a complication of his diabetes mellitus; he also has erectile dysfunction.  

The Veteran was also afforded a DBQ examination in October 2014 for evaluation of male reproductive system.  It was noted that the Veteran was recently diagnosed with erectile dysfunction in March 2014.  It was noted the treatment records reflect a diagnosis of benign prostatic hypertrophy, but he had no other genitourinary symptoms, including hematuria.  BPH is not causally related to diabetes mellitus.  It was noted that the Veteran has erectile dysfunction, but it is not due to BPH.  A neurological examination was also conducted.  It was noted that he was diagnosed with diabetes and has been on oral agents.  He had intermittent numbness and tingling in the toes.  He had intermittent pain in the calves.  He was able to walk a mile or two before the tires out.  The examiner noted that the Veteran did not have any symptoms attributable to diabetic peripheral neuropathy.  The examiner further noted that the Veteran had no findings of diabetic polyneuropathy.  

After careful review of the evidentiary record, the Board finds that an initial rating in excess of 20 percent for the Veteran's diabetes is not warranted.  The evidence overall reflects that the Veteran's diabetes is adequately compensated by the 20 percent rating as he is shown to require oral hypoglycemics and restricted diet.  None of the medical records suggests any regulation or restriction of his activities based on his diabetes, aside from dietary restrictions.  In fact, the examination reports of August 2009, July 2012 and October 2014 all noted that the Veteran did not require regulation of his activities as part of medical management of his diabetes mellitus.  Nor is there evidence of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Thus, the preponderance of the evidence is against the claim for an initial rating in excess of 20 percent.  

Turning to the evaluation of erectile dysfunction, the January 2013 rating decision characterized this disability as a noncompensably-rated disability under Diagnostic Code 7913.  Presumably, the rating decision combined this noncompensable complication under Diagnostic Code 7913 according to the rating instruction set forth at Diagnostic Code 7913, NOTE 1, which states, "Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913." Notwithstanding that rationale, special monthly compensation was granted for erectile dysfunction under 38 U.S.C.A. § 1114 (k) (loss of use of creative organ) effective from April 4, 2012.  

Rating instructions for genitourinary disabilities are set forth at 38 C.F.R. § 4.115a and are rated at 38 C.F.R. § 4.115b.  Penis deformity with loss of erectile power is rated 20 percent under diagnostic code 7522.  However, service connection has not been established for penis deformity, nor has service connection been established for erectile dysfunction based thereon.  Rather, service connection has been established for erectile dysfunction as a complication of service-connected diabetes mellitus.  Erectile dysfunction alone is not specifically listed as a genitourinary disability under 38 C.F.R. § 4.115b, and therefore it appears that the special monthly compensation offered for this disability under 38 U.S.C.A. § 1114 (k) is the maximum compensation available.   

Nonetheless, the Board notes that, although the Veteran has stated that he had been unable to maintain an erection, the medical evidence does not reflect a diagnosis of a penile deformity.  Significantly, during a DBQ examination in October 2014, while the examiner noted that the Veteran takes medical as needed for ED, he had no voiding dysfunction, no urinary tract or kidney infections, and no history of infections.  The Veteran refused physical examination of the penis and testes.  In this regard, because no penile deformity has been shown, the Board finds that the Veteran is not entitled to a compensable rating.  38 C.F.R. § 4.115b, DC 7522.  As the Veteran's erectile dysfunction is noncompensable, such is considered part of the diabetic process under DC 7913. 38 C.F.R. § 4.119, DC 7913, Note (1).  

In sum, the evidence shows that the Veteran's diabetes mellitus with erectile dysfunction has not required regulation of activities, and thus does not warrant a rating in excess of 20 percent.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a higher rating for diabetes mellitus at any time during the course of the appeal.  See 38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  

Extraschedular Consideration.

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321 (b) (1) (2016).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321 (b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b) (1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

All symptoms and the level of disability resulting from the Veteran's type II diabetes mellitus are addressed by criteria found in the rating schedule, as detailed above.  Therefore, the first prong of the Thun test is not satisfied and referral for extraschedular consideration is not warranted.  


ORDER

Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus with erectile dysfunction is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


